DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/26/2022, 05/09/2022,04/13/2021 have been considered by the examiner.
Closest Prior Art
US 20210183341 A1, US 20200402444 A1, US 20200135085 A1, US 20180130401 A1, US 20040174375 A1 are considered the closest prior art to the invention as claimed. However they neither alone nor in combination disclose nor suggest the limitations for which this application has been deemed allowable.
Allowable Subject Matter
Claims 1-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 41, the prior art of record fails to teach or suggest the combination of limitations set forth in claims 1 and 41; specifically, the prior art fails to teach or suggest a Electroluminescent display panel/Display device “wherein an orthographic projection of the first anode electrically connected to the first pixel driving circuit on the base substrate overlaps with an orthographic projection of the first capacitance pole plate on the base substrate, an orthographic projection of the second capacitance pole plate on the base substrate, an orthographic projection of the first data line on the base substrate, an orthographic projection of the second data line on the base substrate, the orthographic projection of the first power line on the base substrate, and the orthographic projection of the second power line on the base substrate respectively; and an overlapping area of orthographic projections of the first anode and the first capacitance pole plate on the base substrate is larger than an overlapping area of orthographic projections of the first anode and the second capacitance pole plate on the base substrate” in combination with other features of the present claimed invention.
Regarding claims 2-39, these claims are allowable for the reasons given for claim 1 and 41 and because of their dependency status on claims 1and 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879